Case 1:18-cv-25289-AHS Document 25 Entered on FLSD Docket 06/12/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  SHARON NIXON-CRENSHAW, Derivatively on
  behalf of DYCOM INDUSTRIES, INC.,

        Plaintiff,
                                                 Case No.: 18-cv-25289-SINGHAL
  v.

  STEPHEN C. COLEY, DWIGHT B. DUKE, EITAN
  GERTEL, ANDERS GUSTAFSSON, PATRICIA L.
  HIGGINS, STEVEN E. NIELSON, PETER T.
  PRUITT, JR., RICHARD K. SYKES, LAURIE J.
  THOMSEN, and CHARLES B. COE,

        Defendants, and

  DYCOM INDUSTRIES, INC.,

       Nominal Defendant.
  __________________________________/

  TERRY WHITE AND CHRIS PERKINS,
  Derivatively on behalf of Nominal Defendant
  DYCOM INDUSTRIES, INC.,

        Plaintiffs,
                                                 Case No.: 20-cv-21952-SINGHAL
  v.

  STEVEN E. NIELSEN, H. ANDREW DEFERRARI,
  DWIGHT B. DUKE, EITAN GERTEL, ANDERS
  GUSTAFSSON, PATRICIA L. HIGGINS,
  RICHARD K. SYKES, LAURIE J. THOMSEN,
  CHARLES B. COE, and STEPHEN C. COLEY,

        Defendants, and

  DYCOM INDUSTRIES, INC.,

       Nominal Defendant.
  __________________________________/

                                         ORDER
Case 1:18-cv-25289-AHS Document 25 Entered on FLSD Docket 06/12/2020 Page 2 of 2




        THIS CAUSE came before the Court on the Unopposed Motion to Lift Stay of

  Nixon-Crenshaw Action and for Consolidation of Related Actions (“Motion”) (DE [23]) in

  case number 18-cv-25289, and a sua sponte review of the records of the respective

  above-styled cases. Good cause appears that consolidation of the above-styled cases

  is appropriate to avoid unnecessary duplication of judicial labor and effort. Accordingly,

  it is ORDERED AND ADJUDGED that the Motion (DE [23]) in case number 18-cv-25289

  is GRANTED. It is further ORDERED accordingly:

        1.     The stay in case number 18-cv-25289-SINGHAL is lifted.

        2.     The above-styled cases are consolidated.         The Clerk of the Court is

  instructed to CLOSE the following case for administrative purposes only: 20-cv-21952-

  SINGHAL.

        3.     All future filings in these cases shall be made under case number 18-cv-

  25289-SINGHAL only and shall bear the case style and caption displayed on this order.

        4.     All parties shall meet and confer within thirty (30) days of this order

  regarding the schedule for the filing of a consolidated complaint and of defendants’

  responsive pleadings to the consolidated complaint.       Any defendant who has been

  properly served, has agreed to accept service, or who is served in the future, need only

  respond, plead, move, or answer to the consolidated complaint.

        5.     The Clerk of Court shall file a copy of this order in the docket of case number

  20-cv-21952-SINGHAL.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 12th day of

  June 2020.


  Copies to counsel via CM/ECF



                                              2
